    ,,,•I-· - •
              Case 1:19-cr-20588-KMM Document 40 Entered on FLSD Docket 11/12/2019 Page 1 of 2




                                              UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF FLORIDA

                                                 CASE NO. 19-20588-CR-MOORE

                  UNITED STATES OF AMERICA

                  v.

                  SARA TANIA RUIZ,

                                       Defendant.


                  ---------------I
                                                       FACTUAL PROFFER

                           The Government and Defendant SARA TANIA RUIZ agree that had this case gone to

                   trial, the Government would have proved the following facts beyond a reasonable doubt, and that

                   these facts are true and correct and establish Defendant's guilt of the offense to which she has

                   been charged, namely, conspiracy to receive health care kickbacks.

                         Beginning at least in or around April 2016, and continuing through in or around September

                  2017, Defendant SARA TANIA RUIZ conspired to solicit and receive health care kickbacks, that

                  is, she conspired with others, including Maricela Chavez, to knowingly and willfully solicit and

                  receive remuneration, including kickbacks, directly and indirectly, overtly and covertly, in checks

                  and in kind, in return for referring an individual to a person for the furnishing of any item and

                  service for which payment may be made in whole and in part under a Federal health care program,

                  that is, Medicare.

                         More specifically, between April 2016 and continuing through in or around September

                  2017, SARA TANIA RUIZ referred Medicare beneficiaries to Maricela Chavez in exchange for

                  approximately $1,800 per patient home health session. Chavez was the owner and operator of
\
                  ACM Home Health Corp. (ACM) and TC Home Health, Inc. (TC), two home health agencies
.,.~. '"" Case 1:19-cr-20588-KMM Document 40 Entered on FLSD Docket 11/12/2019 Page 2 of 2



        located in the Southern District of Florida. Chavez used the referred Medicare beneficiaries to bill

        Medicare for home health services. In return for the referrals, Chavez, through ACM and TC, ·

        made improper kickback payments to RUIZ by checks made payable to RUIZ's personal bank

        account.

               The parties agree that the improper benefit conferred to the home health agencies based on

        the kickbacks solicited and received by SARA TANIA RUIZ exceeds $60,000. The parties agree

        that the Government could prove that, during the conspiracy, at least one of the conspirators

        knowingly engaged in at least one overt act as described in the indictment and that the overt act

        was kn5)wingly committed at or about the time alleged· and with the purpose of carrying out or

        accomplishing some object of the conspiracy. The foregoing facts do not describe all the details

        of the scheme, or Defendant's complete knowledge of the scheme, but are offered for the limited

        purpose of establishing a sufficient factual basis to support Defendant's plea of guilty to the

        conspiracy to defraud the United States of America and to receive healthcare kickbacks.


                                                     ARIANA FAJARDO ORSHAN
                                                     UNITED STATES ATTORNEY

       Date:
                       r'
                                             By:
                                                          ~~
                                                     TIMOTI!Y J. ABRAH;
                                                     A        TANT UNIT(· D       :ms..._ATTORNEY

       Date:       l
                   I
                    IG (\Cj                  By:
                                                          I
                                                          .
                                                                  .
                                                                         ,
                                                                        ,I
                                                                             .


                                                                             ALA
                                                                             HE DEFENDANT

       Date:
               \\~iob°I                      By:




                                                    Page 2 of2
